Citation Nr: 1625388	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  08-23 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bipolar disorder and substance abuse. 
 
 2. Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder and substance abuse, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  Jurisdiction of this appeal was later transferred to the VA RO in Louisville, Kentucky. 

In October 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing has been added to the record.  In July 2012, the Veteran was notified that the Veterans Law Judge who conducted that hearing was no longer employed at the Board, and the Veteran was offered the opportunity for another hearing.  He indicated that he did not want to appear at another hearing and requested that his case be considered based on the evidence of record.

In an August 2013 action, the Board denied the Veteran service connection for bipolar disorder and substance abuse, and for an acquired psychiatric disorder other than bipolar disorder, to include PTSD.  He subsequently appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court granted a Joint Motion for Remand (Joint Motion) which vacated the Board's August 2013 service connection denials and returned those issues to the Board for further consideration.  In March 2015, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Pursuant to the prior remand, the AOJ obtained available VA treatment records from the Danville VAMC dated from 1973 to 1996.  

The AOJ then sent the Veteran an October 2015 letter at his address on file essentially indicating that additional records were unavailable and asking him to submit any such records that were in his possession.  

Subsequently, the AOJ issued a November 2015 supplemental statement of the case (SSOC) and also sent this document to the Veteran at his address on file.  However, both documents were returned by the Postal Service to the AOJ as "return to sender, forward time expired."  The Postal Service also listed a forwarding address for the Veteran in Citrus Springs, Florida.  

Given that it appears that the Veteran did not receive the October 2015 letter or the November 2015 SSOC, a remand is required so that the AOJ can make additional efforts to provide him with this documentation, including potentially sending them to the Florida address.  The AOJ should also correct the October 2015 letter to indicate that some records from the Danville VAMC from the period from 1973 to 1996 were obtained in the form of hospital summaries documenting substance abuse and mental health inpatient  treatment during June 1979; from June to July 1979; from December 1982 to February 1983; and from February 1986 to March 1986.  

Additionally, the AOJ should obtain any VA records of treatment or evaluation for mental health disorder or substance abuse related disorder dated since March 2014.   

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to determine the Veteran's current address, including by attempting to ascertain whether the Veteran's forwarding address in Citrus Springs, Florida, listed by the Postal Service on the returned October 2015 letter and returned November 2015 SSOC, is current.  

2.  Obtain any VA records of treatment or evaluation of the Veteran for mental health disorder or substance abuse related disorder dated since March 2014.  

3.  Send the Veteran an updated version of the October 26, 2015 notice letter.   This updated letter should inform him that some records from the Danville VAMC from the period from 1973 to 1996 have been obtained, including hospital summaries documenting substance abuse and mental health treatment during June 1979; from June to July 1979, from December 1982 to February 1983; and from February 1986 to March 1986.  The letter should also include all of the other pertinent information contained in the original October 26, 2015 letter. 

If the Veteran's current mailing address has not been confirmed, the letter should still be sent to the forwarding address in Citrus Springs, Florida listed by the Postal Service on the returned October 2015 letter and the returned November 2015 SSOC.

4.  Allow an appropriate time period for response.

5.  Conduct any additional development deemed necessary.  

6.  Readjudicate the claims.  If they remain denied, issue an appropriate SSOC and provide the Veteran and his representative the opportunity to respond.  If the Veteran's current mailing address has not been confirmed, the SSOC should still be sent to the forwarding address in Citrus Springs, Florida listed by the Postal Service on the returned October 2015 letter and returned November 2015 SSOC.
 
The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




